             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 1 of 31


 1   Tina Wolfson, SBN 174806
 2
     twolfson@ahdootwolfson.com
     Theodore W. Maya, SBN 223242
 3   tmaya@ahdootwolfson.com
     Christopher E. Stiner, SBN 276033
 4   cstiner@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 5   10728 Lindbrook Drive
 6   Los Angeles, California 90024
     Telephone: (310) 474-9111
 7   Facsimile: (310) 474-8585
 8 Attorneys for Plaintiffs,
 9 ROBERT ALTMANN et al.,
   and all others similarly situated,
10
11
12                        UNITED STATES DISTRICT COURT
13
                        NORTHERN DISTRICT OF CALIFORNIA
                                SAN JOSE DIVISION
14
15   ROBERT ALTMANN, DANIEL AVILES,            Case No. 5:20-cv-03102
     MELISSA LYNN BREVIG, JEANNINE
16
     HALL, MERLYN JOHNSON,
17   ALEXANDRA KELLNER, LATECIA                CLASS ACTION COMPLAINT
     CUSHION KNIGHT, DAVID KREAMER,
18
     KYLE KRISTOFF, BRYAN RIVIELLO,
19   ZACHARY SCHWARTZ, OSKAR
     VILLAGOMEZ and PAMELA
20
     VOHRINGER, individually and on behalf
21   of all others similarly situated,
22
                               Plaintiffs,
23          v.
24
     APPLE INC., a California corporation,
25                                             DEMAND FOR JURY TRIAL
                               Defendant.
26
27
28
29
30                    CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
                Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 2 of 31


 1         Plaintiffs Robert Altmann, Daniel Aviles, Melissa Lynn Brevig, Jeannine Hall,
 2   Merlyn Johnson, Alexandra Kellner, Latecia Cushion Knight, David Kreamer, Kyle
 3   Kristoff, Bryan Riviello, Zachary Schwartz, Oskar Villagomez, and Pamela Vohringer
 4   (collectively, “Plaintiffs”), acting individually and on behalf of all others similarly
 5   situated, bring this action for damages and equitable relief against Defendant Apple Inc.
 6   (“Apple”):
 7                                  NATURE OF THE CASE
 8         1.      This is a class action brought against Apple on behalf of all consumers who
 9   purchased Apple’s iPhone XR.
10         2.      Unbeknownst to consumers, Apple equipped the iPhone XR with a 2x2
11   MIMO antenna array, an inferior antenna array compared to the 4x4 MIMO array found
12   in Apple’s older model phones such as the iPhone XS and the iPhone XS Max.
13         3.      The 2x2 MIMO antenna array is inferior technology that causes connectivity
14   problems such as slow download speeds and frequent dropped calls.
15         4.      Apple knew or should have known that it was selling an inferior product,
16   yet Apple failed to disclose the iPhone XR’s defect to consumers who reasonably
17   expected the latest Apple product to have the most advanced technology. Apple further
18   warrants that the iPhone XR’s technology is free of defects, but the 2x2 MIMO antenna
19   array has a defective connectivity system. Apple continues to profit from the sale of
20   iPhone XRs with inferior technology to consumers who expect the latest and best
21   technology from the latest iPhones.
22         5.      Plaintiffs bring this action pursuant to Fed. R. Civ. P. (“Rule”) 23 for
23   damages and other relief arising from Apple’s unfair and deceptive business practices.
24   Apple has violated California consumer protection acts, and Apple has breached its
25   express and implied warranties.
26         6.      Plaintiffs seek monetary compensation for the defects with the iPhone XR’s
27   connectivity and performance.
28
29
                                            1
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
                Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 3 of 31


 1                                           PARTIES
 2         7.      Plaintiff Robert Altmann (“Plaintiff Altmann”) is a citizen and resident of
 3   Ohio. Plaintiff Altmann owns an iPhone XR that he purchased in June 2019 in Columbus,
 4   Ohio. Plaintiff Altmann has been having reception issues since he purchased his phone,
 5   including frequent dropped calls, calls cutting in and out, and slow download speeds.
 6   Plaintiff Altmann is having worse reception and connectivity than he had with his prior
 7   phone, the iPhone X. Also, Plaintiff Altmann’s family members, who cohabitate with
 8   him and do not use or own the iPhone XR, report that they do not have connectivity issues
 9   with their phones.
10         8.      Plaintiff Daniel Aviles (“Plaintiff Aviles”) is a citizen and resident of New
11   York. Plaintiff Aviles owns three (3) iPhone XRs that he purchased in November 2018
12   in Queens, New York. Plaintiff Aviles has been having reception issues since he
13   purchased his phones, including frequent dropped calls, and calls fading in and out, and
14   problems with slow download speeds.
15         9.      Plaintiff Melissa Lynn Brevig (“Plaintiff Brevig”) is a citizen and resident
16   of Minnesota. Plaintiff Brevig owns four (4) iPhone XRs that she purchased in August
17   2019 from a US Cellular store in Iowa. Plaintiff Brevig has been having reception issues
18   with all four (4) of her iPhone XRs since she purchased them, including frequent dropped
19   calls, calls cutting in and out, the phone forgetting “known” networks, and slow download
20   speeds.
21         10.     Plaintiff Jeannine Hall (“Plaintiff Hall”) is a citizen and resident of
22   Alabama. Plaintiff Hall owns an iPhone XR that she purchased in March 2019 from
23   AT&T in Sun City, Florida. Plaintiff Hall has been having reception issues since she
24   purchased her phone, including an inability to connect her phone to her data service,
25   requiring her to log off of her WiFi signal and use her data.
26         11.     Plaintiff Merlyn Johnson (“Plaintiff Johnson”) is a citizen and resident of
27   Michigan. Plaintiff Johnson owns two (2) iPhone XRs that he purchased in September
28   2019 in Michigan. Plaintiff Johnson has been having connectivity issues since he
29
                                              2
30                        CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 4 of 31


 1   purchased the two phones, including frequent dropped calls and calls fading in and out,
 2   as well as no connection to WiFi.
 3         12.    Plaintiff Alexandra Kellner (“Plaintiff Kellner”) is a citizen and resident of
 4   Indiana. Plaintiff Kellner owns an iPhone XR that she purchased in November 2019.
 5   Plaintiff Kellner has been having connectivity issues since she purchased her phone,
 6   including frequent dropped calls, as well as no connection to WiFi.
 7         13.    Plaintiff Latecia Cushion Knight (“Plaintiff Knight”) is a citizen and
 8   resident of Alabama. Plaintiff Knight owns two (2) iPhone XRs that she purchased in
 9   May 2019 in Alabama. Plaintiff Knight has been having connectivity issues since she
10   purchased her phones, including frequent dropped calls and calls coming in and out, as
11   well as forgotten networks, and the spinning wheel characteristic of Apple technology
12   experiencing errors or delay. Plaintiff Knight’s daughter also owns an iPhone XR, and
13   she too is experiencing the same connectivity issues.
14         14.    Plaintiff David Kreamer (“Plaintiff Kreamer”) is a citizen and resident of
15   Louisiana. Plaintiff Kreamer owns two (2) iPhone XRs that he purchased in April 2019
16   through AT&T in Louisiana. Plaintiff Kreamer has been having reception issues since he
17   purchased his phones, including frequent dropped calls, slow download speeds and poor
18   reception on WiFi.
19         15.    Plaintiff Kyle Kristoff (“Plaintiff Kristoff”) is a citizen and resident of
20   California. Plaintiff Kristoff owns an iPhone XR that he purchased in the spring of 2019
21   from an Apple Store in San Diego, California. Plaintiff Kristoff has been having reception
22   issues since he purchased his phone, including frequent dropped calls, calls fading in and
23   out, the phone forgetting “known” networks, poor reception on WiFi and slow download
24   speeds. Plaintiff Kristoff has taken his iPhone XR to the Apple Store 3-4 times within
25   one year of purchasing his iPhone XR. On one occasion, Apple employees performed a
26   “hard reset” of his iPhone XR. On all other occasions, Apple employees handed Plaintiff
27   Kristoff’s iPhone XR back to him after he was told they could not fix it. Despite taking
28
29
                                           3
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
               Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 5 of 31


 1   his iPhone XR to the Apple Store several times to resolve issues with his phone, Apple
 2   failed to repair Plaintiff Kristoff’s iPhone XR.
 3          16.       Plaintiff Bryan Riviello (“Plaintiff Riviello”) is a citizen and resident of
 4   Pennsylvania. Plaintiff Riviello owns an iPhone XR that he purchased in October 2018
 5   from an AT&T store in Moosic, Pennsylvania. Plaintiff Riviello has been having
 6   reception issues since he purchased his phone, including frequent dropped calls and slow
 7   download and browsing speeds. Plaintiff Riviello’s home is located in an urban
 8   environment where cellular reception is otherwise good, and Plaintiff Riviello’s wife,
 9   who cohabitates with him, uses an iPhone XS, and she does not experience reception
10   issues at all.
11          17.       Plaintiff Zachary Schwartz (“Plaintiff Schwartz”) is a citizen and resident of
12   California. Plaintiff Schwartz owns an iPhone XR that he purchased in March 2019
13   online directly from Apple while he was in San Diego, California. Plaintiff Schwartz has
14   been having reception issues since he purchased his phone, including dropped calls and
15   slow download speeds. Plaintiff Schwartz’s home is located in a dense urban environment
16   where cellular reception is otherwise good, yet Plaintiff Schwartz experiences reception
17   issues with his iPhone XR more days than not.
18          18.       Plaintiff Oskar Villagomez (“Plaintiff Villagomez”) is a citizen and resident
19   of California. Plaintiff Villagomez owns an iPhone XR that he purchased in November
20   2018 from a T-Mobile store in Alhambra, California. Plaintiff Villagomez has been
21   having reception issues since he purchased his phone, including frequent dropped calls,
22   poor call quality, calls fading in and out, sudden loss of reception, and problems with
23   WiFi connectivity and slow download speeds.
24          19.       Plaintiff Pamela Vohringer (“Plaintiff Vohringer”) is a citizen and resident
25   of New Jersey. Plaintiff Vohringer owns an iPhone XR that she purchased in April 2019
26   through AT&T in Vineland, New Jersey. Plaintiff Vohringer has been having reception
27   issues since she purchased her phone, including frequent dropped calls and slow
28   download speeds and poor reception on WiFi.
29
                                               4
30                         CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 6 of 31


 1         20.    Defendant Apple is an American technology company that designs,
 2   develops, and sells electronics, computer software, and online services to consumers,
 3   including Plaintiffs and Class members, which include sales of iPhones and interrelated
 4   software services. Apple’s principal place of business is located at 1 Infinite Loop,
 5   Cupertino, California 95014. Apple conducts business and operates retail locations
 6   throughout the State of California and the United States.
 7         21.    Based on information and belief, Apple’s decisions relating to developing,
 8   marketing, and implementing the actions complained of herein originated from Apple,
 9   Inc. in Cupertino, California, and all plans and decisions that originated at Apple business
10   locations outside of Cupertino required approval from Apple’s Cupertino headquarters,
11   thereby providing Apple authority and control over the actions complained about herein.
12                                JURISDICTION AND VENUE
13         22.    This Court has jurisdiction over this action under the Class Action Fairness
14   Act (“CAFA”), 28 U.S.C. § 1332(d). There are at least 100 members in the proposed
15   classes, the aggregated claims of the individual Class members exceed the sum or value
16   of $5,000,000.00 exclusive of interest and costs, and at least one Plaintiff is a citizen of
17   a state different from Apple, a California corporation.
18         23.    This Court may exercise jurisdiction over Apple because Apple’s principal
19   place of business is located within this District, and Apple operates retail locations within
20   this District. Thus, Apple has established sufficient contacts in this District such that
21   personal jurisdiction is appropriate.
22         24.    Venue is proper in this District under 28 U.S.C. § 1391(a) because a
23   substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this
24   District. Specifically, the inferior technology contained in Apple’s iPhone XR
25   complained about herein was developed and implemented from Apple’s Cupertino,
26   California headquarters within this District.
27
28
29
                                            5
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
               Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 7 of 31


 1          25.    Assignment is proper to the San Jose Division of this District under Local
 2   Rule 3-2(c)-(e), as a substantial part of the events or omissions giving rise to Plaintiffs’
 3   claims occurred in Santa Clara County, where Apple is headquartered.
 4                                   FACTUAL ALLEGATIONS
 5                                 iPhone XR’s Inferior Technology
 6          26.    The iPhone XR, introduced on September 12, 2018, was manufactured and
 7   sold by Defendant alongside the iPhone XS and iPhone XS Max. Pre-orders for the
 8   iPhone XR began on October 19, 2018, with an official release on October 26, 2018.1
 9          27.    The iPhone XS, the iPhone XS Max and the iPhone XR all use the same
10   modem, the new Intel XMM7560.2 But the iPhone XR differs from the iPhone XS and
11   iPhone XS Max in a significant way. The iPhone XR is missing two of the iPhone XS
12   and XS Max’s antenna branches, thus giving it a 2x2 MIMO antenna array versus the 4x4
13   MIMO array contained in the iPhone XS and XS Max. By comparison, all flagship
14   Android phones are 4x4 MIMO. With only 2 prongs on the iPhone XR’s array, the 2x2
15   MIMO has half the pathways of the 4x4 MIMO array.
16          28.    Independent testing has shown that the differences in performance between
17   2x2 MIMO and 4x4 MIMO arrays are significant. For instance, PC Magazine reported
18   that “[t]he iPhone XS/Max performed significantly better than the iPhone XR in our tests,
19   and that advantage held for all signal conditions: strong or weak, advanced networks or
20   not.”3 For the best performance with 4x4 MIMO phones, the network also has to support
21   the capability. But PC Magazine’s testing results showed that the XS/Max performs
22   significantly better than the XR even when the cellular base station is only running at 2x2
23   MIMO, demonstrating that the 4x4 MIMO array is a better choice in all circumstances.
24
25
26
     1
       https://www.macrumors.com/roundup/iphone-xr/ (last accessed May 5, 2020).
27   2
       https://www.pcmag.com/news/exclusive-iphone-xs-crushes-xr-in-cellular-signal-test-results (last
     accessed May 5, 2020).
28   3
       Id.
29
                                             6
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 8 of 31


 1         29.    The wireless network testing firm, OpenSignal, confirmed PC Magazine’s
 2   results. Its testing showed that the iPhone XR’s download speed is indeed below even
 3   that of prior generations of iPhones4:
 4
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20                            Complaints Regarding the iPhone XR
21         30.    Immediately after Apple’s release of the iPhone XR, consumers began to
22   notice the connectivity issues and began posting complaints.
23         31.    For example, on November 20, 2018, a customer identified as
24   “Garrettraible22” posted a complaint about the iPhone XR’s connectivity issues on an
25   Apple discussion board5:
26
27   4
       https://www.opensignal.com/2019/02/15/owners-of-the-newest-most-popular-iphone-dont-
     experience-the-best-speeds (last accessed May 5, 2020).
28   5
       https://discussions.apple.com/thread/8639867 (last accessed May 5, 2020).
29
                                            7
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
                 Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 9 of 31


 1
 2
 3

 4
 5
 6
 7
 8

 9
10            32.     On February 26, 2019, a customer identified as “zsoltvegas” also posted a
11   complaint about the iPhone XR’s connectivity issues on the same Apple discussion board
12   here6:
13
14
15
16
17
18
19
20
21
22            33.     The connectivity issues were also reported in the press just days following
23   the release of the iPhone XR. In the same November 5, 2018, PC Magazine article entitled
24   “iPhone XS Crushes XR in Cellular Signal Test Results,” cited above, the PC Magazine
25   reviewer commented that “[t]he iPhone XS and XS Max speed past the XR in our most
26
27
28   6
         https://discussions.apple.com/thread/250195351 (last accessed May 5, 2020).
29
                                                8
30                          CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 10 of 31


 1   recent signal test results, showing that XR downloads may stall while their more
 2   expensive siblings zip along in the fast lane.”7
 3          34.    The poor performance and technical issues that plagued the iPhone XR
 4   ultimately had a significant effect on Apple’s sales. Apple engaged in price cuts in order
 5   to boost sales that was widely criticized as “a deliberate choice to try to sell the XR as a
 6   ‘cheap’ iPhone.”8 Critics saw this as a transparent attempt by Apple to leverage its
 7   reputation for producing quality products to sell an inferior product.
 8          35.    Despite reports that Apple might actually correct the antenna issue by
 9   installing the far superior 4x4 MIMO antenna array into the iPhone XR, Apple has thus
10   far failed to make that replacement.9
11          36.    As one might expect, Apple engages in rigorous pre-release testing of its
12   products well before their release or pre-order dates. Dozens of engineers oversee pre-
13   production units in the months leading up to a product launch and report feedback to
14   Apple. Given differences in capability between the 2x2 MIMO antenna and the twice-as-
15   capable 4x4 MIMO antenna array Apple’s pre-release testing revealed to Apple that the
16   iPhone XR would have serious connectivity shortcomings as compared to other choices
17   in the marketplace. Yet Apple’s press release for the iPhone XR said nothing of the
18   inferior antenna array, or the corresponding connectivity issues. Instead Apple suggested
19   that the iPhone XR shared the “breakthrough technology” with that of the iPhone XS.10
20
21
22
23
24
     7
25     https://www.pcmag.com/news/exclusive-iphone-xs-crushes-xr-in-cellular-signal-test-results
     8
       https://www.forbes.com/sites/ewanspence/2018/12/28/apple-news-headlines-iphone-xr-iphone-xs-
26   max-ios-12-5g-problems-mistake/#639990103aff (last accessed May 5, 2020).
     9
       https://appleinsider.com/articles/19/01/17/2019-iphone-xr-may-get-same-antenna-tech-thats-in-the-
27   iphone-xs (last accessed May 5, 2020).
     10
        https://www.apple.com/newsroom/2018/10/iphone-xr-now-available-around-the-world/ (last
28   accessed May 5, 2020).
29
                                             9
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 11 of 31


 1         37.    Apple’s web page for the iPhone XR still omits the connectivity
 2   shortcomings of the 2x2 MIMO antenna array, and instead compares the iPhone XR to
 3   the iPhone XS and XS Max.11
 4                                      Apple’s Warranty
 5         38.    Included with the original purchase of an iPhone XR, Apple issues a written
 6   manufacturer’s warranty. This One-Year Limited Warranty states that Apple “warrants
 7   the included hardware product and accessories against defects in materials and
 8   workmanship for one year from the date of original retail purchase.”
 9         39.    Apple knew or should have known of the defects at the time of sale or lease
10   of the iPhone XR. Because the 2x2 MIMO antenna array and the resultant connectivity
11   defects in the iPhone XR are not obvious or ascertainable upon reasonable examination,
12   and the defects were not disclosed to Plaintiffs in any advertising or marketing materials,
13   Plaintiffs were unaware of the defects at the time of purchase.
14         40.    Apple has failed to remedy the defects or replace the inferior technology in
15   the iPhone XR, and, in many instances Apple has instead merely replaced defective
16   iPhone XR with another defective iPhone XR.
17         41.    Apple has concealed the fact that Apple equipped the iPhone XR with an
18   inferior 2x2 MIMO antenna array prevents the iPhone XR from performing as reasonably
19   expected, and Apple has failed to disclose to consumers that the replacement iPhone XRs
20   are equally defective.
21         42.    Plaintiffs and the other Class members reasonably relied on Apple’s
22   warranties regarding the quality, durability and other material characteristics of their
23   iPhone XRs, including the representation that the iPhone XRs contained no known
24   defects (defects known to Apple) at the time of sale.
25
26
27   11
        See
     https://www.apple.com/iphone/compare/?device1=iphoneXS&device2=iphoneXSmax&device3=iph%
28   20oneXR (last accessed May 5, 2020).
29
                                           10
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 12 of 31


 1               CALIFORNIA LAW APPLIES NATIONWIDE TO THESE CLAIMS
 2         43.     By using their iPhone XRs or downloading a software update, Class
 3   members are presented with the iOS Software License Agreement, which all provide that
 4   California law governs the agreements.
 5         44.     To the extent they apply, the iOS Software Licensing Agreements are
 6   effective at the point of sale—as soon as the customers turn on their iPhone XRs—and
 7   are thus part of the benefit of the consumers’ bargain. Without the iOS, for which there
 8   is a purported licensing agreement, the phones simply do not work.
 9         45.     Apple elected to have California law govern all claims and disputes
10   concerning the common software required to operate all of the iPhone XRs at issue in
11   this lawsuit. Accordingly, the application of California law to all of the Class members’
12   claims is fair, appropriate, and an election affirmatively made by Apple consistent in its
13   agreements.
14         46.     Beyond Apple’s election of California law to govern the claims described
15   herein, the State of California has a significant interest in regulating the conduct of
16   businesses operating within its borders. California, which seeks to protect the rights and
17   interests of California and all residents and citizens of the United States against a
18   company headquartered and doing business in California, has a greater interest in the
19   claims of Plaintiffs and Class members than any other state or country and is most
20   intimately concerned with the claims and outcome of this litigation.
21         47.     The principal place of business of Apple, located at 1 Apple Park Way
22   (formerly 1 Infinite Loop) in Cupertino, California, is the “nerve center” of its business
23   activities—the place where its high-level officers direct, control, and coordinate the
24   corporation’s activities, including its marketing, software development, and major policy,
25   financial, and legal decisions. As admitted by Apple in its Form 10-K for the fiscal period
26   ended September 24, 2016 (the “2016 Form 10-K”), “most of the Company’s key
27   personnel” are from Silicon Valley.
28
29
                                           11
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 13 of 31


 1         48.        Indeed, Apple’s iPhone XRs proudly display that they were “Designed by
 2   Apple in California.”
 3         49.        Apple’s response to the allegations herein, and corporate decisions
 4   surrounding such response, were made from and in California.
 5         50.        Apple’s breaches of duty to Plaintiffs and the Class emanated from
 6   California, and the iPhone XRs at issue herein were designed, manufactured, and tested
 7   in California.
 8         51.        Application of California law with respect to Plaintiffs’ and Class members’
 9   claims is neither arbitrary nor fundamentally unfair because California has a state interest
10   in the claims of the Plaintiffs and the Class based upon Apple’s significant and ongoing
11   contacts with California.
12         52.    Under California’s choice of law principles, which are applicable to this
13   action, the common law of California applies to the common law claims of all Class
14   members. Additionally, given California’s significant interest in regulating the conduct
15   of businesses operating within its borders, California’s consumer protection laws may be
16   applied to nonresident Plaintiffs and Class members.
17                                CLASS ACTION ALLEGATIONS
18         53.    Plaintiffs bring this lawsuit individually and as a class action on behalf all
19   others similarly situated pursuant to Federal Rules of Civil Procedure (“Rule”) 23(a),
20   (b)(2), and/or (b)(3). This action satisfies the numerosity, commonality, typicality,
21   adequacy, predominance, and superiority requirements of Rule 23.
22         54.    The “Nationwide Class” is defined as follows:
23                All purchasers or lessees of an iPhone XR.
24         55.    The “Express Warranty Subclass” is defined as follows:
25                All members of the Nationwide Class who presented their phone
26                to Apple, an authorized Apple retailer, or an authorized Apple
                  service provider for repair of connectivity issues, whose iPhone
27                XRs were not repaired of the defects, or whose iPhone XRs were
                  replaced with iPhone XRs.
28
29
                                              12
30                        CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 14 of 31


 1         56.     The Nationwide Class and the Express Warranty Subclass are collectively
 2   referred to herein as the “Class,” and their members as “Class members.”
 3         57.     Excluded from the Class are: (1) Apple, any entity or division in which
 4   Apple has a controlling interest, and its legal representatives, officers, directors, assigns,
 5   and successors; (2) the Judge to whom this case is assigned and the Judge’s staff; and (3)
 6   those persons who have suffered personal injuries as a result of the facts alleged herein.
 7   Plaintiffs reserve the right to amend the Class definitions if discovery and further
 8   investigation reveal that the Class should be expanded or otherwise modified.
 9         58.     Numerosity: Although the exact number of Class members is uncertain and
10   can only be ascertained through appropriate discovery, the number is great enough such
11   that joinder is impracticable. The disposition of the claims of these Class members in a
12   single action will provide substantial benefits to all parties and to the Court. The Class
13   members are readily identifiable from information and records in Apple’s possession,
14   custody, or control.
15         59.     Typicality: The claims of the representative Plaintiffs are typical in that
16   Plaintiffs, like all Class members, are or were owners of the iPhone XR. Plaintiffs, like
17   all Class members, have been damaged by Apple’s misconduct in that, inter alia,
18   Plaintiffs purchased a defective product with inferior technology. Furthermore, the
19   factual bases of Apple’s misconduct are common to all Class members and represent a
20   common thread of fraudulent, deliberate, and negligent misconduct resulting in injury to
21   all Class members.
22         60.     Commonality: There are numerous questions of law and fact common to
23   Plaintiffs and Class members that predominate over any individual questions. These
24   common legal and factual issues include the following:
25               a. Whether Apple deliberately sold a defective product with inferior
26                 technology;
27               b. Whether, through its deceptive practices, Apple intended to induce its
28                 customers to pay for an inferior product;
29
                                            13
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 15 of 31


 1               c. Whether Apple’s iPhone XR contains defects resulting in inferior
 2                  performance;
 3               d. Whether Apple actively concealed the iPhone XR’s defects;
 4               e. Whether Apple actively marketed the iPhone XR as technologically and
 5                  functionally equivalent to its contemporaries; and
 6               f. Whether Plaintiffs and other Class members have sustained damages as a
 7                  result of Apple’s wrongful business practices described herein, and the
 8                  proper measure of damages.
 9         61.      Adequate Representation: Plaintiffs will fairly and adequately protect the
10   interests of Class members.       Plaintiffs have retained attorneys experienced in the
11   prosecution of class actions, including consumer and product defect class actions, and
12   Plaintiffs intend to prosecute this action vigorously.
13         62.      Predominance and Superiority: Plaintiffs and Class members have all
14   suffered and will continue to suffer harm and damages as a result of Apple’s unlawful
15   and wrongful conduct. A class action is superior to other available methods for the fair
16   and efficient adjudication of the controversy. Absent a class action, Class members
17   would likely find the cost of litigating their claims prohibitively high and would therefore
18   have no effective remedy at law. Because of the relatively small size of Class members’
19   individual claims, it is likely that few Class members could afford to seek legal redress
20   for Apple’s misconduct. Absent a class action, Class members will continue to incur
21   damages, and Apple’s misconduct will continue without remedy. Class treatment of
22   common questions of law and fact would also be a superior method to multiple individual
23   actions or piecemeal litigation in that class treatment will conserve the resources of the
24   courts and the litigants and will promote consistency and efficiency of adjudication.
25
26
27
28
29
                                             14
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 16 of 31


                                FIRST CAUSE OF ACTION
 1
                 Violation of the California Consumers Legal Remedies Act
 2                               Cal. Civ. Code § 1750, et seq.
 3
                     (On Behalf of Plaintiffs and the Nationwide Class)

 4         63.   Plaintiffs hereby incorporate by reference the allegations contained in the
 5   preceding paragraphs of this Complaint.
 6         64.   Plaintiffs bring this cause of action individually and on behalf of the
 7   Nationwide Class against Apple.
 8         65.   Apple is a “person” as defined by Cal. Civ. Code § 1761(c).
 9         66.   Plaintiffs and Class members are “consumers” within the meaning of Cal.
10   Civ. Code § 1761(d).
11         67.   Plaintiffs’ and Class members’ iPhone XRs constitute “goods” as defined
12   by Cal. Civ. Code § 1761(a).
13         68.   Plaintiffs’ and Class members’ purchases of iPhone XRs constitute
14   “transactions,” as defined by Cal. Civ. Code § 1761(e).
15         69.   Plaintiffs’ and Class members’ use of their iPhone XRs were for personal,
16   family, and household purposes as meant by Cal. Civ. Code § 1761(d).
17         70.   Venue is proper under Cal. Civ. Code § 1780(d) because a substantial
18   portion of the transactions at issue occurred in this District. (See Declaration of Tina
19   Wolfson, attached hereto.)
20         71.   Apple deceived consumers in that it sold iPhone XRs without disclosing the
21   defect of the inferior 2x2 MIMO antenna array causing connectivity problems to induce
22   consumers to purchase the iPhone XR. Further, Apple knowingly and intentionally
23   misrepresented and omitted material facts of the iPhone XR deficiency.
24         72.   Apple’s active concealment, failure to disclose, and subsequent
25   misrepresentations violated the California Consumers Legal Remedies Act (“CLRA”) in
26   the following manner:
27
28
29
                                           15
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
                Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 17 of 31


 1                  a.    In violation of Section 1770(a)(5), Apple made misrepresentations
 2   and omissions concerning the benefits, performance, and reliability regarding the
 3   connectivity of the iPhone XR;
 4                  b.    In violation of Section 1770(a)(7), Apple misrepresented that the
 5   iPhone XR models were of a particular standard, quality, and/or grade when they were of
 6   another (inferior to other iPhones and Android phones contemporaneously released to the
 7   market);
 8                  c.    In violation of Section 1770(a)(9), Apple advertised its iPhone XR
 9   models with an intent not to sell them as advertised (by selling them with inferior
10   technology it knew contained a defect resulting in connectivity issues);
11                  d.    In violation of Section 1770(a)(16), Apple misrepresented that its
12   iPhone XR model was supplied in accordance with previous representations when it was
13   not (by selling them with inferior technology and holding them out as groundbreaking
14   technology when it knew the iPhone XR contained a defect resulting in connectivity
15   issues).
16         73.      Apple knowingly misrepresented and omitted material facts regarding the
17   iPhone XR’s technology that were material to Plaintiffs and Class members because a
18   reasonable person would have considered an inferior antenna array important in deciding
19   whether or not to purchase the iPhone XR.
20         74.      Plaintiffs and Class members relied upon Apple’s material nondisclosures
21   and misrepresentations. Had Plaintiffs and Class members known the truth about the
22   iPhone XR technology, they would not have purchased their iPhone XRs.
23         75.      As a direct and proximate result of Apple’s material nondisclosures and
24   misrepresentations, Plaintiffs and Class members have been irreparably harmed.
25         76.      On behalf of the Class, Plaintiffs seek injunctive relief in the form of an
26   order enjoining Apple from making such material misrepresentations and failing to
27   disclose or actively concealing its aforementioned practices. Plaintiffs also seek
28   attorneys’ fees and costs.
29
                                             16
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 18 of 31


 1         77.      In accordance with Cal. Civ. Code § 1782(a), concurrently with the filing of
 2   this complaint, Plaintiffs’ counsel served Apple with notice of the CLRA violations by
 3   certified mail return receipt requested.
 4         78.      If Apple fails to provide appropriate relief for its CLRA violations within 30
 5   days of receipt of Plaintiffs’ notification letter, Plaintiffs will amend this Complaint to
 6   also seek compensatory and exemplary damages as permitted by Cal. Civ. Code §§ 1780
 7   and 1782(b).
 8
                                 SECOND CAUSE OF ACTION
 9                     Violations of the California Unfair Competition Law
10
                              Cal. Bus. & Prof. Code § 17200, et seq.
                        (On Behalf of Plaintiffs and the Nationwide Class)
11
12         79.      Plaintiffs hereby incorporate by reference the allegations contained in the
13   preceding paragraphs of this Complaint.
14         80.      Plaintiffs bring this cause of action individually and on behalf of the
15   Nationwide Class against Apple.
16         81.      California Business & Professions Code § 17200, et seq. (“UCL”) prohibits
17   acts of “unfair competition,” including any “unlawful, unfair or fraudulent business act
18   or practice” and “unfair, deceptive, untrue or misleading advertising.”
19         82.      Apple deliberately sold iPhone XRs that it knew were defective and
20   contained inferior technology.
21         83.      In failing to disclose its iPhone XR defects, Apple knowingly, intentionally,
22   and/or negligently concealed material facts and breached its duty not to do so.
23         84.      Apple was under a duty to Plaintiffs and Class members to the defects in the
24   iPhone XR because:
25               a) Apple was in a superior position to know the true state of facts about the
26                  technology contained in the iPhone XR;
27               b) Apple actively concealed the defect from Plaintiffs and Class members; and
28
29
                                             17
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
               Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 19 of 31


 1               c) Apple made affirmative representations about how the iPhone XR contained
 2                  the same or superior technology to its contemporaries when in fact Apple
 3                  knew that the iPhone XR contained inferior technology.
 4         85.      The facts concealed by Apple to Plaintiffs and Class members are material
 5   in that reasonable persons would have considered them to be important in deciding
 6   whether to purchase an iPhone XR. Had Plaintiffs and Class members known about the
 7   inferior technology in Apple’s iPhone XR, they would not have purchased the iPhone
 8   XR.
 9         86.      Apple concealed the defect or failed to remedy the defect even after the
10   defect as independently exposed to consumers. Apple continues to fail to remedy the
11   defect.
12         87.      Apple has violated and continues to violate the UCL’s prohibition against
13   engaging in “unlawful” business acts or practices, by, among other things, violating the
14   CLRA.
15         88.      Apple’s acts, omissions, and conduct also violate the unfair prong of the
16   UCL because Apple’s acts, omissions, and conduct, as alleged herein, offended public
17   policy and constitutes immoral, unethical, oppressive, and unscrupulous activities that
18   caused substantial injury, including to Plaintiffs and Class members. The gravity of
19   Apple’s conduct outweighs any potential benefits attributable to such conduct and there
20   were reasonably available alternatives to further Apple’s legitimate business interests,
21   other than Apple’s conduct described herein.
22         89.      By failing to disclose and actively concealing the defect in its iPhone XR,
23   Apple engaged in a fraudulent business practice that is likely to deceive a reasonable
24   consumer.
25         90.      As a direct and proximate result of Apple’s unfair and deceptive practices,
26   Plaintiffs and Class members have suffered and will continue to suffer actual damages.
27         91.      Apple has been unjustly enriched and should be required to make restitution
28   to Plaintiffs and the Class pursuant to Sections 17203 and 17204 of the UCL.
29
                                             18
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 20 of 31


                                THIRD CAUSE OF ACTION
 1
               Breach of Express Warranty – Magnuson-Moss Warranty Act
 2                                (15 U.S.C. §§ 2301, et. seq.)
 3
             (On Behalf of Plaintiff Kristoff and the Express Warranty Subclass)

 4         92.    Plaintiffs hereby incorporate by reference the allegations contained in the
 5   preceding paragraphs of this Complaint.
 6         93.    Plaintiff Kristoff brings this claim individually and on behalf of the Express
 7   Warranty Subclass.
 8         94.    The defective iPhone XRs are consumer products as defined in 15 U.S.C. §
 9   2301(1).
10         95.    Plaintiff Kristoff and Subclass members are consumers as defined in 15
11   U.S.C. § 2301(3).
12         96.    Apple is a supplier and warrantor as defined in 15 U.S.C. § 2301(4) and (5).
13         97.    Apple provided Plaintiff Kristoff and Subclass members written warranties
14   within the meaning of 15 U.S.C. § 2301(6).
15         98.    15 U.S.C. § 2310(d)(1)(A) and/or § 2310(d)(3) is satisfied because Plaintiffs
16   properly invoke jurisdiction under the Class Action Fairness Act (“CAFA”).
17         99.    Apple expressly warranted in its One-Year Limited Warranty associated
18   with the sale of iPhone XRs that it “will either repair, replace, or refund your iPhone at
19   its own discretion. Warranty benefits are in addition to rights provided under local
20   consumer laws.”
21         100. Upon information and belief, Apple’s standard warranty language is
22   identical for all iPhone XRs sold nationwide.
23         101. Apple did not provide at the time of sale, and has not provided since then,
24   iPhone XR smartphones conforming to its express warranties.
25         102. Apple breached and continues to breach express warranties because at the
26   time of sale, the iPhone XR contained defective technology found in the 2x2 MIMO
27   antenna arrays.
28
29
                                             19
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 21 of 31


 1         103. Apple breached and continues to breach express warranties because Apple
 2   has not covered and does not cover the full expenses associated with replacing the
 3   defective antenna array iPhone XRs.
 4         104. Plaintiff Kristoff has contacted Apple to repair or replace his iPhone XR
 5   under the warranty. Apple either fails to repair the iPhone XR and/or is unable to
 6   successfully repair the defects in Plaintiff Kristoff’s and Subclass members’ iPhone XRs,
 7   despite having had reasonable opportunities to do so. Thus, the express warranties fail in
 8   their essential purpose.
 9         105. Apple’s refusal to provide an adequate repair or replacement violates 15
10   U.S.C. § 2304.
11         106. Apple’s iPhone XR’s connectivity issues endure despite being repaired or
12   replaced by Apple. As such, the defect is permanent in nature.
13         107. Apple fraudulently concealed material information from Plaintiff Kristoff
14   and the Subclass regarding the existence and extent of the defects, and that the
15   replacement iPhone XRs were defective. Thus, any limitations imposed by Apple as to
16   the scope of its obligations under the express warranties to repair or replace iPhone XRs
17   and/or any disclaimers in Apple’s written warranties that purported to preclude recovery
18   by Plaintiff Kristoff or Subclass members are both substantively and procedurally
19   unconscionable, and are unenforceable as a matter of law.
20         108. Any such limitations or exclusions have been imposed unilaterally by Apple
21   via adhesive, “take it or leave it” contracts that do not provide Plaintiff Kristoff or
22   Subclass members any ability to negotiate the substance or coverage of those warranties.
23   Therefore, Plaintiff Kristoff and Subclass members did not have any meaningful choices
24   of reasonably available alternative sources of supply of suitable iPhone XRs free of the
25   above unconscionable conditions.
26         109. Apple’s express warranty fails in its essential purpose because the
27   contractual remedy is insufficient to make Plaintiff Kristoff and the Subclass members
28
29
                                           20
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 22 of 31


 1   whole and because Apple has failed and/or refused to adequately provide the promised
 2   remedies within a reasonable time.
 3         110. Apple wrongfully and fraudulently misrepresented and/or concealed
 4   material facts regarding the iPhone XR. Plaintiff Kristoff and the Subclass members were
 5   therefore induced to purchase the iPhone XR under false and/or fraudulent pretenses.
 6         111. Under these circumstances, enforcement of any limitations on the recovery
 7   of incidental and/or consequential damages is barred because any such limitations work
 8   to reallocate the risks between the parties in an unconscionable and objectively
 9   unreasonable manner and result in overly harsh or one-sided results that shock the
10   conscience.
11         112. Furthermore, many of the damages flowing from the iPhone XR cannot be
12   resolved by limited remedies contained in the express warranties because those damages
13   have already been suffered as a result of Apple’s fraudulent conduct and Apple’s failure
14   to provide such limited remedies within a reasonable time.
15         113. Apple is on notice of the defects in the iPhone XR by numerous customer
16   complaints, letters, emails, and other communications from Subclass members, resellers,
17   technology press, and repair facilities.
18         114. Plaintiff Kristoff and the Subclass members have suffered damages directly
19   and proximately caused by Apple’s breach of the express warranty and are entitled to
20   recover damages including out of pocket expenses and diminution of value.
21
                              FOURTH CAUSE OF ACTION
22
                Breach of Implied Warranty – Magnuson-Moss Warranty Act
23                               (15 U.S.C. §§ 2301, et. seq.)
24
                     (On Behalf of Plaintiffs and the Nationwide Class)

25         115. Plaintiffs hereby incorporate by reference the allegations contained in the
26   preceding paragraphs of this Complaint.
27         116. Plaintiffs bring this cause of action individually and on behalf of the
28   Nationwide Class against Apple.
29
                                           21
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
               Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 23 of 31


 1         117. The iPhone XRs are “consumer products” within the meaning of 15 U.S.C.
 2   § 2301.
 3         118. Plaintiffs and members of the Class are “consumers” within the meaning of
 4   15 U.S.C. § 2301 because they are persons entitled under applicable state law to enforce
 5   against the warrantor the obligations of its express and implied warranties.
 6         119. Apple is a “supplier” of consumer products to consumers and a “warrantor”
 7   within the meaning of 15 U.S.C. § 2301.
 8         120. 15 U.S.C. § 2310(d)(1)(A) and/or § 2310(d)(3)(C) is satisfied because
 9   Plaintiffs properly invoke jurisdiction under the Class Action Fairness Act (“CAFA”).
10         121. Section 2310(d)(1) of Chapter 15 of the United States Code provides a cause
11   of action for any consumer who is damaged by the failure of a warrantor to comply with
12   a written or implied warranty.
13         122. Apple made written and implied warranties regarding the iPhone XR to
14   Plaintiffs and Class members within the meaning of 15 U.S.C. § 2301. Apple provided
15   Plaintiffs and other Class members an implied warranty of merchantability within the
16   meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(7).
17         123. Apple breached the implied warranty of merchantability because the iPhone
18   XR was not fit for the ordinary purpose for which such goods are used. As described
19   throughout the Complaint, the iPhone XR contains defects that render them inconvenient,
20   and imperfect such that Plaintiffs and Class members would not have purchased the
21   iPhone XR had they known of the defects.
22         124. Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this class
23   action and are not required to give Apple notice and an opportunity to cure until such
24   time as the Court determines the representative capacity of Plaintiffs pursuant to Rule 23
25   of the Federal Rules of Civil Procedure.
26         125. Plaintiffs, individually and on behalf of the other Class members, seek all
27   damages permitted by law, including diminution in value of their iPhone XRs, in an
28   amount to be proven at trial.
29
                                           22
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 24 of 31


 1         126. In addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiffs and the other Class
 2   members are entitled to recover a sum equal to the aggregate amount of costs and
 3   expenses (including attorneys’ fees based on actual time expended) determined by the
 4   Court to have reasonably been incurred by Plaintiffs and the other Class members in
 5   connection with the commencement and prosecution of this action.
 6         127. Further, Plaintiffs and the Class are also entitled to equitable relief under 15
 7   U.S.C. § 2310(d)(1) and damages as a result of Apple’s violation of its written and/or
 8   implied warranties.
 9
                                 FIFTH CAUSE OF ACTION
10                  Breach of the Covenant of Good Faith and Fair Dealing
11
                      (On Behalf of Plaintiffs and the Nationwide Class)

12         128. Plaintiffs hereby incorporate by reference the allegations contained in the
13   preceding paragraphs of this Complaint.
14         129. Plaintiffs bring this cause of action individually and on behalf of the
15   Nationwide Class against Apple.
16         130. Plaintiffs and Class members entered into contracts with Apple in
17   connection with the sale of Apple’s iPhones XR.
18         131. Plaintiffs and Class members gave fair and reasonable consideration and
19   performed all their material obligations under the contracts.
20         132. Implied in all contracts is a covenant of good faith and fair dealing, imposing
21   a duty on the parties to act in good faith and deal fairly with one another.
22         133. Plaintiffs and Class members had a reasonable expectation that, when they
23   purchased their iPhone XRs from Apple, the iPhone XRs would be free of defects and
24   would utilize the best and latest technology available.
25         134. Apple used its discretion to place inferior technology into the iPhone XR
26   without informing Plaintiffs and Class members that the inferior technology would create
27   a defect in the iPhone XR’s connectivity.
28
29
                                           23
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 25 of 31


 1          135. Plaintiffs and Class members had no reason to know Apple had placed
 2   inferior technology into the iPhone XR.
 3          136. By creating and promoting a defective product, Apple breached the covenant
 4   of good faith and fair dealing and breached its contractual duty to Plaintiffs and Class
 5   members.
 6          137. As a direct and proximate result of Apple’s breach, Plaintiffs and Class
 7   members suffered damages, including being induced to purchase the defective iPhone
 8   XRs.
 9                               SIXTH CAUSE OF ACTION
10                                     Fraud by Omission
                        (On Behalf of Plaintiffs and the Nationwide Class)
11
12          138. Plaintiffs hereby incorporate by reference the allegations contained in the
13   preceding paragraphs of this Complaint.
14          139. Plaintiffs bring this cause of action individually and on behalf of the
15   Nationwide Class.
16          140. Apple intentionally concealed that the iPhone XR is defective.
17          141. Apple further affirmatively misrepresented to Plaintiffs in advertising and
18   other forms of communication, including standard and uniform material provided with
19   each iPhone XR and on its website, that the iPhone XRs it was selling had no significant
20   defects, that the iPhone XR was reliable, fast, and would perform and operate in a manner
21   commensurate with other iPhones or Android phones on the market at the time of the
22   iPhone XR release.
23          142. Apple knew about the defect in the iPhone XR when Apple made these
24   representations.
25          143. The iPhone XRs purchased by Plaintiffs and the other Class members
26   contained defective and inferior technology.
27          144. Apple had a duty to disclose a fundamental defect in the iPhone XR.
28
29
                                            24
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 26 of 31


 1         145. Apple has held out the iPhone XR to be free from defects, and Apple failed
 2   to disclose important facts related to the defect.
 3         146. Only Apple knew the truth about the defective iPhone XR, and Plaintiffs
 4   and the other Class members did not know, nor could they have ascertained, these facts,
 5   and Apple actively concealed these facts from Plaintiffs and Class members.
 6         147. Plaintiffs and the other Class members reasonably relied upon Apple’s
 7   deceptive omissions.
 8         148. Apple’s omissions were material to consumers because they concerned
 9   qualities of the iPhone XR that played a significant role in the value of the iPhone XR
10   and Plaintiffs’ and Class members’ decision to purchase the iPhone XR.
11         149. Apple had a duty to disclose the inferior technology and connectivity defect
12   with respect to the iPhone XR because the facts were known and/or accessible only to
13   Apple, and because Apple knew these facts were not known to or reasonably discoverable
14   by Plaintiffs or Class members.
15         150. Apple had a duty to disclose the defect in the iPhone XR because it made
16   general affirmative representations about the technology and innovations included with
17   its iPhone XR.
18         151. Apple’s disclosures or non-disclosures were misleading, deceptive, and
19   incomplete because they failed to inform consumers of the additional facts regarding the
20   defect in the connectivity capability. Apple’s omitted and concealed facts were material
21   because they directly impacted the value of the iPhone XR.
22         152. Apple has still not made full and adequate disclosures and continues to
23   defraud Plaintiffs and Class members by concealing material information regarding the
24   defect in the iPhone XR.
25         153. Apple was in exclusive control of the material facts, and such facts were not
26   generally known to the public, Plaintiffs, or Class members.
27         154. Because of the concealment and/or suppression of facts, Plaintiffs and Class
28   members sustained damages because had Plaintiffs and Class members been aware of the
29
                                            25
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 27 of 31


 1   defect in the iPhone XR, Plaintiffs and Class members would have paid less for their
 2   iPhone XR or would not have purchased them at all.
 3         155. The value of Plaintiffs’ and Class members’ iPhone XR has diminished as a
 4   result of Apple’s fraudulent concealment.
 5         156. Accordingly, Apple is liable to Plaintiffs and Class members for damages in
 6   an amount to be proven at trial.
 7         157. Apple’s acts were done wantonly, maliciously, oppressively, deliberately,
 8   with intent to defraud, and in reckless disregard of Plaintiffs’ and Class members’ rights
 9   and the representations that Apple made to them, in order to enrich Apple. Apple’s
10   conduct warrants an assessment of punitive damages in an amount sufficient to deter such
11   conduct in the future, which amount is to be determined according to proof.
12
                             SEVENTH CAUSE OF ACTION
13                     Breach of Implied Warranty of Merchantability
14
                                  (Cal. Comm. Code § 2314)
                      (On Behalf of Plaintiffs and the Nationwide Class)
15
16         158. Plaintiffs hereby incorporate by reference the allegations contained in the

17   preceding paragraphs of this Complaint.

18         159. Plaintiffs bring this cause of action individually and on behalf of the

19   Nationwide Class.

20         160. Apple is and was at all relevant times a merchant with respect to

21   smartphones such as the iPhone XR under Cal. Com. Code § 2104.

22         161. Pursuant to Cal. Com. Code § 2314, Apple implied a warranty that the

23   iPhone XRs were in merchantable condition.

24         162. Apple marketed the iPhone XRs as reliable, fast, innovative and

25   technologically advanced smartphones that would function as reasonably expected by

26   consumers and in accordance with industry standards. Such representations formed the

27   basis of the bargain in Plaintiffs’ and Class members’ decisions to purchase the iPhone

28   XR.

29
                                           26
30                     CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 28 of 31


 1         163. Plaintiffs and other Class members purchased the iPhone XR from Apple,
 2   or through Apple’s authorized agents for retail sales. At all relevant times, Apple was the
 3   manufacturer, distributor, warrantor, and/or seller of the iPhone XRs.
 4         164. Apple knew or had reason to know of the specific use for which Plaintiffs
 5   and Class members purchased the iPhone XRs.
 6         165. Because of the defect in the connectivity system, the iPhone XRs were not
 7   in merchantable condition when sold and were not fit for the ordinary purpose of
 8   providing reliable voice and data telecommunications.
 9         166. Apple knew about the defect in its iPhone XR, and Apple had an opportunity
10   to cure its breach of its warranty.
11         167. Plaintiffs and Class members have complied with all obligations under the
12   warranty and have afforded Apple a reasonable opportunity to cure the breach of written
13   warranties.
14         168. Accordingly, Apple is liable to Plaintiffs and Class members for damages in
15   an amount to be proven at trial.
16                                      RELIEF REQUESTED
17         Plaintiffs, individually and on behalf of all others similarly situated, request the
18   Court enter judgment against Apple, and accordingly request the following:
19         A. An order certifying the proposed Class and designating Plaintiffs as the named
20             representatives of the Class and designating the undersigned as Class Counsel;
21         B. A declaration that Apple is financially responsible for notifying all Class
22             members about their defective iPhone XR;
23         C. An order enjoining Apple from further deceptive and unfair business practices,
24             particularly the sale of Apple’s iPhone XR with an inferior 2x2 MIMO antenna
25             array;
26         D. An award to Plaintiffs and Class members of compensatory, actual, exemplary,
27             and statutory damages, including interest, in an amount to be proven at trial;
28
29
                                            27
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
              Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 29 of 31


 1         E. A declaration that Apple must disgorge, for the benefit of Plaintiffs and Class
 2             members, all or part of the ill-gotten profits it received from its deceptive and
 3             unfair business practices, or make full restitution to Plaintiffs and Class
 4             members;
 5         F. An award of attorneys’ fees and costs pursuant to all applicable laws;
 6         G. An award of pre-judgment and post-judgment interest, as provided by law;
 7         H. Leave to amend the Complaint to conform to the evidence produced at trial;
 8             and
 9         I. Such other relief as may be appropriate under the circumstances.
10                                DEMAND FOR JURY TRIAL
11         Plaintiffs, individually and on behalf of all others similarly situated, hereby
12   demand a trial by jury as to all matters so triable.
13
14
     Dated: May 5, 2020
15                                                  Tina Wolfson, SBN 174806
16                                                  twolfson@ahdootwolfson.com
                                                    Theodore W. Maya, SBN 223242
17                                                  tmaya@ahdootwolfson.com
                                                    Christopher E. Stiner, SBN 276033
18                                                  cstiner@ahdootwolfson.com
19
                                                    AHDOOT & WOLFSON, PC
                                                    10728 Lindbrook Drive
20                                                  Los Angeles, California 90024
                                                    Telephone: (310) 474-9111
21                                                  Facsimile: (310) 474-8585
22                                                  Attorneys for Plaintiffs,
23                                                  ROBERT ALTMANN et al.,
                                                    and all others similarly situated
24
25
26
27
28
29
                                            28
30                      CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
                  Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 30 of 31


 1                              DECLARATION OF TINA WOLFSON
 2           I, Tina Wolfson, declare as follows:
 3           1.       I am an attorney with the law firm of Ahdoot & Wolfson, PC, counsel for
 4   Plaintiffs in the above-captioned action. I am admitted to practice law in California and
 5   before this Court and am a member in good standing of the State Bar of California. This
 6   declaration is made pursuant to California Civil Code section 1780(d). I make this
 7   declaration based on my research of public records and upon personal knowledge and, if
 8   called upon to do so, could and would testify competently thereto.
 9           2.       Venue is proper in this Court because Plaintiffs suffered injuries as a result
10   of Apple’s acts in this District, including Apple’s decision to sell inferior technology in
11   this District. Apple regularly operates retail locations in this District and is registered to
12   do business in California.
13           3.       Plaintiff Robert Altmann (“Plaintiff Altmann”) is a citizen and resident of
14   Ohio.
15           4.       Plaintiff Daniel Aviles (“Plaintiff Aviles”) is a citizen and resident of New
16   York.
17           5.       Plaintiff Melissa Lynn Brevig (“Plaintiff Brevig”) is a citizen and resident
18   of Minnesota.
19           6.       Plaintiff Jeannine Hall (“Plaintiff Hall”) is a citizen and resident of
20   Alabama.
21           7.       Plaintiff Merlyn Johnson (“Plaintiff Johnson”) is a citizen and resident of
22   Michigan.
23           8.       Plaintiff Alexandra Kellner (“Plaintiff Kellner”) is a citizen and resident of
24   Indiana.
25           9.       Plaintiff Latecia Cushion Knight (“Plaintiff Knight”) is a citizen and
26   resident of Alabama.
27           10.      Plaintiff David Kreamer (‘Plaintiff Kreamer”) is a citizen and resident and
28   resident of Louisiana.
29
                                               29
30                         CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
             Case 5:20-cv-03102 Document 1 Filed 05/05/20 Page 31 of 31


 1         11.     Plaintiff Kyle Kristoff (“Plaintiff Kristoff”) is a citizen and resident of
 2   California.
 3         12.     Plaintiff Bryan Riviello (“Plaintiff Riviello”) is a citizen and resident of
 4   Pennsylvania.
 5         13.     Plaintiff Zachary Schwartz (“Plaintiff Schwartz”) is a citizen and resident of
 6   California.
 7         14.     Plaintiff Oskar Villagomez (“Plaintiff Villagomez”) is a citizen and resident
 8   of California.
 9         15.     Plaintiff Pamela Vohringer (“Plaintiff Vohringer”) is a citizen and resident
10   of New Jersey.
11         16.     Defendant Apple Inc. is a California corporation registered to do business in
12   California with its principal place of business located at One Apple Park Way, Cupertino,
13   California 95014.
14
15         I declare under penalty of perjury under the laws of the United States and the State
16   of California this 5th day of May, 2020 in Los Angeles, California that the foregoing is
17   true and correct.
18
19
                                             ______________________________
20
                                               Tina Wolfson
21
22
23
24
25
26
27
28
29
                                             30
30                       CLASS ACTION COMPLAINT, CASE NO. 5:20-cv-03102
31
